Citation Nr: 1013040	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  04-39 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The Veteran served on active duty for training in February 
1970.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

This issue was before the Board in May 2007 and June 2008, 
and was both times remanded to the originating agency for 
additional development.  It has since been returned to the 
Board for further appellate action.


FINDING OF FACT

During the pendency of the appeal, the Veteran's low back 
disability has been productive of slight limitation of 
motion of the lumbar spine, lumbosacral strain with 
characteristic pain on motion, flexion of the thoracolumbar 
spine greater than 60 degrees, combined range of motion of 
the thoracolumbar spine greater than 120 degrees, and has 
one incapacitating episode.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a low back disability have not been met for any period.  
38 U.S.C.A. §§ 1155, 5110(g) (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5237, 5243, 5295, 5292, 5293, 
Plate V (2001, 2002, 2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a disability rating in excess of 10 
percent for a low back disability.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  Although the regulation 
previously required VA to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim, the regulation has been amended to eliminate that 
requirement for claims pending before VA on or after May 30, 
2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in May 2007, July 2007, and August 2007.  Although 
the Veteran was not provided complete notice until after the 
initial adjudication of the claim, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, the Board notes that following 
the provision of the required notice, the originating agency 
readjudicated the claim based upon all evidence of record 
before the case was returned to the Board.  There is no 
indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

The Board also notes that service treatment records have 
been obtained, as well as pertinent VA and private medical 
records.  Moreover, the Veteran has been afforded several VA 
examinations in response to his claim.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  In sum, the 
Board is satisfied that any procedural errors in the RO's 
development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Rating Legal Criteria

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  

The Rating Schedule has been revised with respect to 
evaluating disabilities of the spine, effective September 
23, 2002 and September 26, 2003.  67 Fed. Reg. 54,345 (Aug. 
22, 2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003).  Where 
the law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  As the Veteran's increased 
rating claim was filed prior to September 23, 2002, the 
Board will consider the regulations in effect both prior to 
and since that date, as well as those prior to and since 
September 26, 2003.  However, when an increase is warranted 
based solely on the revised criteria, the effective date for 
the increase cannot be earlier than the effective date of 
the revised criteria.  See 38 C.F.R. § 5110(g); VAOGCPREC 3-
2000, 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate, and a 40 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292 
(2002).

Also, under the criteria in effect prior to September 26, 
2003, lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability evaluation.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5295 (2002).

Under the criteria in effect prior to September 26, 2003, 
intervertebral disc syndrome (IDS) is evaluated as 10 
percent disabling when mild; 20 percent disabling when 
moderate, with recurring attacks; 40 percent disabling when 
severe, with recurring attacks and little intermittent 
relief; and 60 percent disabling when pronounced; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
the site of the diseased disc, and little intermittent 
relief.  38 C.F.R. Part 4, § 4.71a, DC 5293 (2001).

Under regulations in effect from September 23, 2002 to 
September 25, 2003, IDS can be evaluated either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of chronic orthopedic and neurologic 
manifestations associated with IDS, along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (2002).

Beginning September 26, 2003, low back disabilities are 
rated according to the General Rating Formula for Diseases 
and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237.  
Under the General Rating Formula for Diseases and Injuries 
of the Spine, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following criteria are applicable: 

A 10 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is greater 
than 30 degrees but not greater than 60 degrees, combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is warranted if forward 
flexion of the thoracolumbar spine is to 30 degrees or less 
or if there is favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating, and 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating.  38 C.F.R. § 4.71a, DC 5237.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Plate 
V.  Note (1) following the formula provides that any 
associated objective neurologic abnormalities are to be 
separately rated under an appropriate diagnostic code.  

Note (5) following the formula provides that for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (0 degrees) always represents favorable 
ankylosis.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to IDS that requires bed rest and 
treatment prescribed by a physician.  The following 
evaluations are assignable for IDS based on incapacitating 
episodes: 10 percent where incapacitating episodes have a 
total duration of at least one week but less than 2 weeks 
during the past 12 months; 20 percent where incapacitating 
episodes have a total duration of at least two weeks but 
less than four weeks during the past 12 months; 40 percent 
where incapacitating episodes have a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months; and 60 percent where incapacitating episodes have a 
total duration of at least 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5243.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Rating Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the 
history of the service-connected disability at issue.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.

A February 2002 private treatment note indicates that the 
Veteran complained of having severe back pain radiating down 
the left leg, which was aggravated by any attempt to place 
pressure on the leg.  The examiner noted that the Veteran 
rose from the sitting position with extreme difficulty, and 
had tenderness in the lumbar area, spasm of the 
paravertebral muscles, marked restricted motion of the 
lumbar spine, and positive sciatic notch tenderness.  
Straight leg raising was associated with back and buttock 
pain, but no specific radicular pain was noted.  Reflexes 
and sensory examination were normal, toe extensors and 
flexors manifested no weakness, and heel and toe stance and 
gait were noted to be difficult to test because of pain and 
discomfort to the Veteran.  The Veteran was diagnosed as 
having lumbosacral strain with associated radiculopathy, 
with a possible herniated disc.  He was placed at complete 
bed rest for four to five days.  

A February 2002 X-ray report indicates that the Veteran's 
vertebral bodies were of normal height and configuration in 
the lumbar spine, with minimal disc space narrowing at T11-
T12 and T12-L1, and calcification of the anterior 
longitudinal ligament.

A March 2002 private treatment note indicates that the 
Veteran continued to improve but still had discomfort in the 
back and left leg, with neurological signs at the time 
remaining negative.  The Veteran complained of weakness in 
the leg, but manifested no evidence of dorsiflexion or 
plantar flexion weakness.

An April 2002 magnetic resonance imaging (MRI) of the lumbar 
spine indicated a mild concentric disc bulk at L4-L5 which, 
when combined with facet and ligamentous hypotrophy, 
produced mild narrowing of the central canal.  The report 
also noted a soft tissue structure behind the L4 vertebral 
body extending into the adjacent left neural foramen, which 
appeared to produce encroachment upon the existing left L4 
nerve root, and some mild effacement of the adjacent thecal 
sac.  

An April 2002 private treatment note indicates that the 
Veteran was still having some back and leg pain, and that 
this MRI with contrast was consistent with a herniated disk 
at the L4-L5 level.  Neurological examination was noted to 
remain negative at the time.  

May 2002 to July 2002 private treatment records indicate 
continued treatment for back pain radiating down the left 
leg, with a herniated disc at the L4-L5 level and suspected 
free fragment with L4 nerve involvement.  The July 2002 
record indicates that the Veteran continued to do well 
following his epidural and steroid injections, and that he 
was, for all intents and purposes, free of leg pain except 
when performing some activities. 

The Veteran was afforded a VA examination in May 2002.  At 
the time of the examination, the Veteran reported low back 
pain going down the left leg, and that he could not sit for 
more than a half an hour or stand for more than 15 minutes 
without having problems.  On examination, the Veteran had no 
spasm or malalignment, normal range of motion, forward 
flexion to 90 degrees, extension to 30 degrees, and lateral 
flexion and rotation to 30 degrees in each direction.  The 
Veteran complained of pain throughout the ranges of motion, 
but was able to perform such motion repeatedly without 
objective evidence of pain.  Deep tendon reflexes were equal 
and active at the ankles and knees.  Straight leg raising 
was normal, with hamstring tightness but no complications of 
back pain.  It was noted that the Veteran's condition had 
not interfered with his activities of daily living, except 
that on one occasion he found it hard to get out of bed due 
to back pain.  It was also noted that the Veteran's back 
pain had not interfered with the activities of buying and 
selling cars, except that he was uncomfortable after driving 
for an extended period of time.  The Veteran was diagnosed 
as having either a disc or nerve root, or a nerve sheath 
tumor.

October 2003 private treatment records indicate that it had 
been a year since the Veteran's last series of epidural 
steroid injections from which he did extremely well, but 
that he was again experiencing pain in the back and in the 
leg.  Physical findings were noted to be similar to those 
that he had had at the time of the previous epidural steroid 
injections, and it was felt that he would benefit from a 
repeat series of injections.  

November 2003 private treatment records indicate that the 
Veteran had had improvement from epidural steroid 
injections, that his leg pain had almost completely 
diminished, and that he was able to sit, stand and walk with 
less pain and discomfort.  He was noted to have normal 
neurological findings, with no weakness, reflex changes, or 
bowel or bladder dysfunction. 

The Veteran was afforded another VA examination in December 
2003.  At the time of that examination, the Veteran reported 
pain that radiated to his left leg and foot, weakness in the 
lower back, stiffness when he was driving, and an episode of 
locking two years before, at which time he sought emergency 
treatment.  He also reported paresthesias of the left foot 
and daily flare-ups of the lower back when sitting or 
walking for too long.  He furthermore reported occasional 
slight difficulty putting his shoes on.

On physical examination, there was no swelling or spasm 
noted in the posterior back.  There was slight discomfort in 
the left paravertebral muscles over the L4 to S1 region, and 
gait and musculature of the posterior back were normal.  The 
Veteran had forward flexion to 90 degrees with an endpoint 
of pain on the left side, and 20 degrees of extension, 
bilateral lateral flexion, and bilateral rotation, with 
endpoints of pain on the left side.  There was a negative 
Romberg.  Straight leg raises to the left were to 60 degrees 
with active range of motion resulting in pain in the groin, 
and were to 75 degrees with pain in the back.  On the right, 
straight leg raises with active range of motion were to 75 
degrees out of 90 degrees, with pain in the back and groin.  
Bilateral lower extremity muscle strength, deep tendon 
reflexes, and sensation were full, although the Veteran 
reported a sensation of pins and needles to the left foot 
after performing the examination.  Sensation was intact to 
touch.  While holding 5-pound hand weights, the Veteran 
could only complete 7 out of 15 flexions to 90 degrees, due 
to pain.  X-rays showed disc height loss at T10-T11, and 
T11-T12.  The Veteran was assessed as having continued 
subjective complaints of pain and radicular symptoms, lumbar 
spine without abnormalities on X-ray, positive straight leg 
raises bilaterally, and limitations on stress testing.  

June to September 2007 private treatment records indicate 
that the Veteran presented complaining of lumbosacral pain, 
but denied complaints that were neurogenic sounding, stating 
that he had some leg pain at times but not consistently.  He 
reported developing some thigh pain with prolonged standing 
and walking, but no weakness, numbness, or tingling 
distally.  These records indicate that the Veteran had mild 
bilateral posterior superior iliac spine pain to palpation.  
Straight leg raise was negative.  There was some mild 
gluteal and sacroiliac pain.  Radicular signs were absent, 
and reflexes were diminished but symmetric.  X-rays showed 
at least there or four levels of bridging osteophytes from 
the thoracolumbar spine primarily.  There was also noted to 
be absence of the right sacroiliac joint and diminished 
presence of the left sacroiliac joint.  The Veteran was 
diagnosed as having lumbosacral strain with mild spinal 
stenosis and ankylosing spondylitis.  An August 2007 MRI 
report showed a broad based disc, ligamentous hypertrophy, 
and moderate canal narrowing in the L4-5 space.  A September 
2007 note indicates that the Veteran had improved after a 
series of epidural shots that only with prolonged standing 
did have some leg discomfort, that he was able to ambulate 
and sit without difficulty, and that his neurological 
remained stable.  

On an August 2007 VA examination, it was noted that the 
Veteran walked without aids or pelvic tilt, and that he 
appeared to be comfortable.  The examiner noted that the 
examination was insufficient for evaluation of the lower 
back, as it was the Veteran's leg raising was difficult to 
evaluate on repeated use because his quads were consciously 
resisting the examination, although repeated use showed the 
Veteran could not lift his leg beyond 45 degrees on the 
right or 45 degrees on the left.  On standing, the Veteran 
apparently could not bend any further than 45 degrees, and 
there was no muscle spasm in his back at that point.  
Extension was to 10 degrees, left and right lateral flexion 
were to 30 degrees, left lateral rotation was 65 to 70 
degrees, and right lateral rotation was to about 70 degrees.  
It was noted that, as the Veteran left the room, he walked 
with a normal gait and regular skeletal position for his 
age.  The examiner stated that the Veteran's disability did 
not affect his occupation while driving or walking for any 
long distances of time, and that there was no detected 
radiation of pain or difficulty in ability to walk.  The 
examiner also stated that repetitive motion testing was 
difficult because the Veteran resisted the effort of 
evaluation with muscle tension.  The examiner furthermore 
noted that here was no evidence of spasms or apparent 
neurologic deficits, and that the Veteran had had one 
debilitating episode two years before that did not require 
hospitalization or any persistent time in bed.  

June and August 2007 VA mental health treatment notes 
indicate that the Veteran reported back pain that was 
usually manageable.

On a September 2009 VA examination, the Veteran was noted to 
have walked from the waiting room to the examining room with 
good gait, good posture, no pelvic tilt, and no limp.  He 
transferred from the chair to the examination table without 
any difficulty.  Straight leg raising on the right leg was 
from 0 to 50 degrees four times, with no apparent pain, 
weakness, fatigue, or lack of endurance.  Straight leg 
raising on the left was from 0 to 55 degrees four times with 
no pain, weakness, fatigue, or lack of endurance.  Knee jerk 
was 4+ on the left and right, and ankle jerk was full 
bilaterally.  Forward flexion was from 0 to 90 degrees four 
times slowly with no pain, weakness, fatigue, or lack of 
endurance.  Extension was from 0 to 20 degrees four times 
with no pain, weakness, fatigue or lack of endurance.  
Bilateral lateral flexion and rotation were 0 to 30 degrees 
four times with no pain, weakness, fatigue, or lack of 
endurance.  The Veteran had difficulty standing on his toes 
four times and rotating back to his heel.  Half a squat was 
performed four times with no pain, weakness, fatigue, or 
lack of endurance.  The VA examiner noted that the Veteran's 
claims file contained insufficient data for the past two 
years in terms of any diagnostic or progress report on his 
current symptoms, and that pain had been to his lower back 
and radiating.  There was no evidence of any weakness, no 
apparent sensory or motor deficit, and not history of 
hospitalizations for incapacitating episodes.  The Veteran 
was diagnosed as having a normal examination with no 
function impairment.

The VA examiner commented that there was no apparent pain 
limiting the Veteran's movement, that the Veteran was 
cooperative, and that there was no evidence of any 
intervertebral disc syndrome problems of any frequency or 
duration or any neurologic deficit.  The examiner opined 
that the disability would not have any impact on the 
Veteran's ability to work sedentarily or physically, and 
that, on the basis of the examination and review of the 
claims file, there was insufficient data to warrant any low 
back disability.  

After reviewing the record, the Board concludes that a 
disability rating in excess of 10 percent for the Veteran's 
low back disability is not warranted.  The record does not 
reflect that the Veteran's back condition has approximated 
the criteria for a 20 percent disability rating under any of 
the relevant diagnostic codes at any time.  With respect to 
range of motion, even considering additional functional loss 
due to pain, weakness, excess fatigability, incoordination, 
or other such factors, the Veteran's low back disability has 
most closely approximated mild limitation of motion, forward 
flexion of the thoracolumbar spine greater than 60 degrees, 
and combined range of motion of the thoracolumbar spine 
greater than 120 degrees. 

During the pendency of the appeal, the Veteran's range of 
back motion has been consistently noted to be essentially 
normal or slightly limited by pain, with the exception of 
the February 2002 private treatment note and August 2007 VA 
examination.  The February 2002 private treatment note 
indicates that the Veteran rose from the sitting position 
with extreme difficulty, and had tenderness in the lumbar 
area, spasm of the paravertebral muscles, and marked 
restricted motion of the lumbar spine.  May 2002 to July 
2002 private treatment records indicate continued 
improvement from the point of that acute flare-up.  Even 
considering this acute exacerbation in February 2002, the 
Veteran's chronic low back disability has not been 
productive of moderate limitation of motion, flexion limited 
to 60 degrees, or combined range of motion of the 
thoracolumbar spine less than 120 degrees.

With respect to the August 2007 VA examination, it was noted 
by the VA examiner that the Veteran apparently could not 
bend any further than 45 degrees, but that there was no 
muscle spasm in his back at that point.  However, the 
examiner also stated both that repetitive motion testing was 
difficult because the Veteran resisted the effort of 
evaluation with muscle tension, and that the examination was 
insufficient for evaluation of the lower back.  Conversely, 
on the September 2009 VA examination, the examiner 
specifically noted that the Veteran was cooperative, and he 
was noted to have had forward flexion from 0 to 90 degrees 
four times slowly with no pain, weakness, fatigue, or lack 
of endurance, and the VA examiner commented that there was 
no apparent pain limiting the Veteran's movement.  Thus, 
even considering the findings on the August 2007 VA 
examination, the Board does not find that at any time during 
the pendency of the appeal the Veteran's back disability has 
approximated moderate limitation of motion, flexion limited 
to 60 degrees, or combined range of motion of the 
thoracolumbar spine less than 120 degrees.  

Also, while some muscle spasms have occasionally been noted, 
the Veteran has consistently been noted to have a normal 
gait and spinal contour, and his low back disability has 
more closely approximated lumbosacral strain with 
characteristic pain on motion than lumbosacral strain with 
muscle spasm on extreme forward bending and loss of lateral 
spine motion.  Thus, a 20 percent disability rating is not 
warranted under the old criteria of DC 5292 or DC 5295 or 
the revised criteria of DC 5237.

Furthermore, with the exception of the acute exacerbation of 
the Veteran's low back disability in February 2002, the 
evidence does not reflect any periods of acute signs and 
symptoms that have required bed rest and treatment 
prescribed by a physician.  Thus, a 20 percent rating is not 
warranted under either DC 5293 or DC 5243.  Moreover, the 
record does not reflect any associated objective neurologic 
abnormalities that would be separately compensable under 
another diagnostic code.  The Board notes that the Veteran 
has complained of radiating pain to the left leg 
intermittently throughout the pendency of the appeal, and 
that he was diagnosed in February 2002 as having lumbosacral 
strain with associated radiculopathy.  However, objective 
neurologic abnormalities have consistently been noted to be 
absent.  

Accordingly, the Board finds that a disability rating in 
excess of 10 percent for a low back disability is not 
warranted for any period.  For these reasons, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Consideration has been given to 
assigning a staged rating; however, at no time during the 
period in question has the Veteran's disability warranted a 
rating in excess of that discussed above.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).


ORDER

A disability rating in excess of 10 percent for low back 
disability is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


